Blyth, Inc. One East Weaver Street Greenwich, CT 06831 Via EDGAR February 1, 2011 Mr. Rufus Decker Accounting Branch Chief Securities and Exchange Commission treet, NE Washington, DC 20549 RE:Blyth, Inc. Form 10-K for the Year Ended January 31, 2010 Forms 10-Q for the Periods Ended April 30, 2010, July 31, 2010 and October 31, 2010 File No. 1-13026 Dear Mr. Decker: We are in receipt of your comment letter dated January 20, 2011 relating to the above documents filed with the Securities and Exchange Commission.In accordance with paragraph 2 of your letter, we hereby advise you that we will respond to the comment letter by February 17, 2011. Sincerely, Robert H. Barghaus Chief Financial Officer
